ANNE M. BURGER
SUPERVISORY ASST. FEDERAL PUBLIC DEFENDER 985-263-6201 REPES
anne_burger@fd.org FAX: 585-263-587 1

FEDERAL PUBLIC DEFENDER’S OFFICE
WESTERN DISTRICT OF NEW YORK

MARIANNE MARIANO BUFFALO OFFICE

FEDERAL PUBLIC DEFENDER 28 EAST MAIN STREET 300 PEARL STREET, SUITE 200

marianne_mariano@fd.org FIRST FEDERAL PLAZA, SUITE 400 BUFFALO, NEW YORK 14202
ROCHESTER, NEW YORK 14614 716-551-3341

   
 
 

71 8:55 1-3346-FAX

Boe

 

June 24, 2020 seen y
VIA EMAIL

Honorable Charles J. Siragusa
United States District Court Judge
U.S. Courthouse

100 State Street

Rochester, NY 14614

 

Re: United States v. Richard Leon Wilbern, 17-cr-6017-CJS-JWF
Dear Judge Siragusa:

Following the conclusion of the jury trial in the above-captioned case, the defense
contacted several of the jurors to obtain information that might be useful for future training
purposes.

Earlier this year, before the COVID-19-related state of emergency, Karen Francati, who
conducted this outreach, spoke to jury foreperson [I

During the discussion, Mr. told Ms. Francati that because he was concerned
about his role as foreperson, he “Googled” it. During the same discussion, Mr. iifalso told
Ms. Francati that another juror approached him and told him that a second juror (a juror he
identified as J) had made some statements about skin color that he described as racist. He
also told Ms. Francati that he did not do anything in response to being given this information
because J was an alternate juror.

Ms. Francati disclosed this information to the rest of the defense team. As a result, efforts
to speak with other jurors or obtain additional information from Mr. fiiiiiiwere suspended. In
light of this information, counsel respectfully requests that the Court authorize the defense to
speak to Mr. (EM further regarding 1) his use of the Google search engine and 2) the race-
based comments he described being brought to his attention by a fellow juror. In the alternative,
counsel requests that the Court conduct an inquiry into these issues. If the Court agrees, the
defense could speak with Mr. {J remotely either by telephone or video-conferencing, due to
the risks associated with the COVID-19 pandemic. Likewise, the Court could conduct an inquiry
of Mr. (via video-conferencing.

Further inquiry of Mr. iii would uncover when Mr. J consulted the Google
search engine, what information he obtained and how this information affected his role as a
juror. In addition, further inquiry would reveal the identity of the juror to whom alternate juror
GMB ade her race-based statements, enabling counsel (or the Court) to determine the content

of the statements, when they were made, and whether they were made in the presence of other
jurors.

Defense counsel has an obligation to Mr. Wilbern to determine whether Juror misconduct
may have affected his trial and, ultimately, the verdict in this case. Additional information is

required, however, for counsel to determine whether a motion relating to potential juror
misconduct is appropriate.

Respectfully,

/s/Anne M. Burger
Anne M. Burger

Assistant Federal Public Defender

ce: Douglas Gregory, AUSA (via E-mail)
Joel Violanti, AUSA (via E-mail)
